Citation Nr: 1737068	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  08-12 745	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to    the record.  

In February 2013, and again in February 2016, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is needed.

The Veteran was afforded VA examinations for seizure disorders and for migraines and an opinion was provided in June 2016.  The examiner opined that the Veteran's current psychomotor epilepsy and migraine headaches were less likely than not related to his military service, to include being hit on the head by a ship hatch.  While the examiner provided a rationale for his opinion on the headache disability, the rationale for the seizure disorder appears to be based on the reports of experiencing the condition prior to service.  The Board finds that an additional opinion is needed. 

As the evidence suggests the Veteran's headaches could be related to the seizures, that issue is intertwined with the seizure claim and must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA neurologist who conducted the May 2016 seizure disorder examination,   if available, to obtain an addendum opinion concerning the Veteran's seizure disorder claim.  If that neurologist is not available, the claims file should be provided to another neurologist to obtain the requested opinion. If     a new examination is deemed necessary to respond to   the questions presented, one should be scheduled.

Following review of the claims file, the neurologist is asked to respond to the questions below.  The examiner may accept for the sake of argument that the Veteran   was hit on the head by a hatch, although the Veteran has stated that he thinks someone caught part of the weight   of the hatch, and that he had a knot on his head but no laceration or loss of consciousness.  
 
a. Did the Veteran's seizure disorder undebatably exist prior to service?  Please explain why or why not.  
 
b. Is at least as likely as not (50 percent probability or greater) that the Veteran's current seizure disorder was caused by or permanently worsened by a hatch falling on his head, resulting in a lump but no loss of consciousness or laceration.  The examiner should explain why or why not.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




